Citation Nr: 1118630	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-33 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for hair lip/cleft palate with a sinus condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for hair lip/cleft palate with a sinus condition.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim.

The Veteran claims that during active service he sustained a hole in his nostril when he was hit in the face with a full sea bag with combat boots on top, and was medically discharged as a result.  He contends that such incident caused or aggravated a hair lip/cleft palate with a sinus condition which he did not know that he had upon entrance to the military.  

In support of his claim, the Veteran submitted a letter dated in March 1971, in which a Commanding Officer at the Marine Corps Recruit Depot, Parris Island, South Carolina, advised the Veteran's mother that the Veteran was scheduled to be discharged from the U. S. Marine Corps, due to physical disqualification, in March 1971.  

Recent VA treatment records indicate that the Veteran has been assessed with and treated for upper respiratory infection with sinusitis.  It was also noted that his surgical history includes repair of hair lip and cleft palate.  A record of this surgical procedure has not been obtained.  The Veteran should be asked to identify the medical facility where such surgery was provided and to submit an authorization form for such records to be requested.

In a January 2007 response to a request for information, the National Personnel Records Center indicated that the reason for the Veteran's separation from service was the convenience of the government.  

The Veteran's service treatment records are not contained in the claims file and have apparently been lost.  In December 2006 and January 2007, the National Personnel Records Center confirmed that the Veterans service treatment records were mailed to the RO in September 1983.  In March 2007, the RO made a formal finding of the unavailability of the Veteran's service treatment records and he was notified of such.  However, he was not notified of the alternative forms of evidence that he could submit in lieu of service treatment records.  Such notice should be provided on remand.

Additionally, the Board notes that the RO has not requested the Veteran's service personnel records, which may contain remarks pertaining to the Veteran's discharge and/or claimed in-service nostril injury.  On remand, the RO/AMC should attempt to obtain such records through official sources. 

The Board observes that the Veteran contends he was injured in service, evidence that the Veteran was discharged from active service due to physical disqualification, and evidence of a current sinus condition in addition to a reported medical history of hair lip and cleft palate.  Accordingly, the Board finds that a VA ear, nose, and throat examination should be provided to whether any current hair lip/cleft palate residuals and/or a sinus condition are related to active service.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the alternative forms of information and evidence which he may submit in lieu of service treatment records.

2.  Attempt to obtain the Veteran's service personnel records through official sources.  If such records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

3.  Ask the Veteran to provide the name and address of the medical facility where he had surgery to correct his hair lip and cleft palate as well as the date such surgery occurred.  After securing the necessary release, the RO/AMC should request these records and associate them with the claims file.  If such records are not available, the Veteran should be notified of such.

4.  Obtain relevant treatment records from the VA Medical Center in Togus, Maine and associated outpatient clinics dating since December 2006.

5.  After the above has been completed to the extent possible and available records associated with the claims file, schedule the Veteran for a VA ear, nose, and throat examination by a physician to determine the nature of the Veteran's reported hair lip/cleft palate and any current sinus condition and to provide an opinion as to their possible relationship to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran has any residuals of hair lip/cleft palate surgery and whether he suffers from a chronic sinus condition.  The examiner should then respond to the following questions:
a. Can a hair lip/cleft palate be caused by a trauma such as a sea bag hitting the face?
b. Is a hair lip/cleft palate a congenital disorder?  If so, is it a congenital defect (a structural or inherent abnormality or condition which is more or less stationary in nature)?  
c. If the hair lip/cleft palate is congenital in nature, did it undergo permanent worsening beyond normal progress during service, to include the reported injury to his nostril after being hit in the face by a sea bag?  If so, are there any current residuals of the hair lip/cleft palate related to that worsening during service?
d. Is there objective evidence on examination that any current chronic sinus disorder is the result of the alleged trauma of being hit in the face by a sea bag?
e. Is it at least as likely as not (50 percent probability or greater) that any current sinus condition is related to the Veteran's one month and seven days of military service, including the claimed nostril injury reportedly sustained by the Veteran when he was hit with a sea bag during service?

The examiner should set forth the complete medical rationale for all opinions expressed and conclusions reached. 

5.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


